                                           Case 3:18-cv-06972-JST Document 58 Filed 04/04/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ADRIAN HOLLEY, et al.,                            Case No. 18-cv-06972-JST
                                                      Plaintiffs,
                                   8
                                                                                          ORDER RE DISCOVERY DISPUTE
                                                v.
                                   9
                                                                                          Re: ECF No. 57
                                  10    GILEAD SCIENCES, INC.,
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court has received the parties’ discovery letter brief, in which they dispute whether

                                  14   discovery should be stayed a ruling on Defendant’s motion to dismiss. ECF No. 57. The Court

                                  15   will discuss this issue further at the April 23, 2019 case management conference.

                                  16          IT IS SO ORDERED.

                                  17   Dated: April 4, 2019
                                                                                      ______________________________________
                                  18
                                                                                                    JON S. TIGAR
                                  19                                                          United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
